DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent Application Publication 2020/0279367) in view of Bhanu et al. (U.S. Patent Application Publication 2020/0302181).
Regarding claim 1, White discloses an on-line real-time diagnosis system for wind turbine blade (WTB) damage, the on-line real-time diagnosis system comprising: a four-rotor unmanned aerial vehicle (UAV) (Fig. 1 – drone 104; paragraph [0045] – the drone 104 may be understood to represent virtually an unmanned aerial vehicle that may be deployed in a manner that is suitable for a given example of the site 110 – for example, conditions at the site 110 may necessitate corresponding features at the drone 104, such as stability features when the site 110 is relatively windy – the drone 104 may fly using any suitable or available techniques, such as rotors, propeller(s), or wings – further, the drone 104 may include many aspects and features not explicitly illustrated or described herein, such as a suitable power supply; the described drone 104 would include a four-rotor unmanned aerial vehicle (UAV)); a cloud database (Fig. 1 – cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available); and a computer system (Fig. 1); wherein the four-rotor UAV captures images of WTBs in real time, and transmits the images to the computer system (Fig. 1; paragraph [0051] – the drone computer 112 is illustrated as including a transceiver 124, which may be configured to transmit collected sensor and telemetry data, and to receive flight control data for continued operation of the drone 104 – in some implementations, the transceiver 124 may transmit and receive sensor data while the drone 104 is flying and continuing to collect sensor data); wherein the cloud database stores an image library used to implement various artificial intelligence (AI) techniques, wherein an image in the image library stored in the cloud database is dynamically captured from a network (Fig. 1 – cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques); and wherein the computer system is used to perform training by using the image library to obtain an improved image classification method, and classify, by using the improved image classification method, the images of the WTBs received from the four-rotor UAV, to obtain a WTB damage diagnosis result and a damage grading result (Fig. 1; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, including supervised or unsupervised machine learning (ML), e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques – for example, when performing image-based inspection, such CNNs may be used to automatically identify, characterize, and/or quantify damage, or types of damage – such an ability to quickly process large amounts of image data, or other inspection data, and identify areas of damage, provides a dramatic advantage in ensuring complete collection of desired inspection data in an efficient manner, including accurate identification of equipment portions to be re-inspected during a second deployment of the drone 104 while the pilot 106 is at the site 110; paragraph [0070] – for example, such damage classifiers may utilize a convolutional neural network (CNN) or other type of neural network, or artificial intelligence/machine learning, to classify a type and extent of damage captured by the analyzers 138, 140; paragraph [0071] – for example, such a CNN may be trained using a set of training data, and configured to classify specific types and extents of damage that may be particular to the type of equipment 115 being inspected – for example, when the equipment 115 includes a turbine, types of damage may be classified as grease, cracking, or erosion, and quantified in terms of severity using a scale of 1-10, or other suitable scale).  However, White fails to disclose wherein the database stores an image library used for a Visual Geometry Group (VGG)-19 net image classification method; and wherein the computer system is used to perform training by using the image library to obtain an improved VGG-19 net image classification method, and classify, by using the improved VGG-19 net image classification method, the received images, to obtain a diagnosis result.
Referring to the Bhanu et al. reference, Bhanu et al. discloses an imaging classification system, wherein the database stores an image library used for a Visual Geometry Group (VGG)-19 net image classification method (paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification); and wherein the computer system is used to perform training by using the image library to obtain an improved VGG-19 net image classification method, and classify, by using the improved VGG-19 net image classification method, the received images, to obtain a diagnosis result (paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used a VGG-19 net image classification method to classify the images as disclosed by Bhanu et al. in the system disclosed by White in order to provide a reliable and accurate classification system.
Regarding claim 2, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the four- rotor UAV comprises: one or more distance sensors disposed on a vehicle body and used to avoid surrounding obstacles (White: Fig. 1 – plurality of sensors 120; paragraph [0047] – the drone 104 is further illustrated as including a plurality of sensors 120, which may be mounted to the drone 104 and configured to collect, store, and/or transmit sensor data – in Fig. 1, a specific example of the sensors 120 is illustrated as a camera 121, which may represent one or more types of cameras of varying resolutions – however, the sensors 120 may include and represent many other types of sensors, some of which are described herein – for example, the sensors 120 may include LIDAR, temperature sensors, thermal/infrared sensors, audio sensors, or irradiance sensors; paragraph [0053] – the various sensors 120 may be operated based on sensor settings 126 – for example, with respect to the camera 121, the sensor settings 126 may specify a number, type, timing, resolution, and angle of image capture); a radio signal transmitter used to communicate with the computer system (White: Fig. 1; paragraph [0047] – the drone 104 is further illustrated as including a plurality of sensors 120, which may be mounted to the drone 104 and configured to collect, store, and/or transmit sensor data; paragraph [0051] – the drone computer 112 is illustrated as including a transceiver 124, which may be configured to transmit collected sensor and telemetry data, and to receive flight control data for continued operation of the drone 104 – in some implementations, the transceiver 124 may transmit and receive sensor data while the drone 104 is flying and continuing to collect sensor data), and a pan-and-tilt head (PTH) used to capture an image (White: Fig. 1 – plurality of sensors 120; paragraph [0047] – the drone 104 is further illustrated as including a plurality of sensors 120, which may be mounted to the drone 104 and configured to collect, store, and/or transmit sensor data – in Fig. 1, a specific example of the sensors 120 is illustrated as a camera 121, which may represent one or more types of cameras of varying resolutions – however, the sensors 120 may include and represent many other types of sensors, some of which are described herein – for example, the sensors 120 may include LIDAR, temperature sensors, thermal/infrared sensors, audio sensors, or irradiance sensors; paragraph [0053] – the various sensors 120 may be operated based on sensor settings 126 – for example, with respect to the camera 121, the sensor settings 126 may specify a number, type, timing, resolution, and angle of image capture – the pan-and-tilt head would create the angle specified).  
Regarding claim 5, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the cloud database obtains images of surfaces of the WTBs on a specified website or a whole network by using a Python crawler and stores the images (White: Figs. 1 and 3; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0108] – Fig. 3 is a screenshot 300 of an example GUI that may be used in the mobile flight application 130 of Fig. 1; paragraph [0259] – a computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network; paragraph [0263] – a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components – components may be interconnected by any form or medium of digital data communication, e.g., a communication network – examples of communication networks include a local area network (LAN) and a wide area network (WAN), e.g., the Internet).  
Regarding claim 7, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein in the improved VGG-19 net image classification method, an original rectified linear unit (ReLU) function sublayer of a VGG-19 net is replaced with a leaky rectified linear unit (LeakyReLU) function sublayer to implement method improvement, and a structure of a classification layer is reconstructed (Bhanu et al.: paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0046] – the system suggests replacing pooling layers with convolutional layers for both the generator and discriminator, using batch normalization after convolutional layers, ReLU activation in the generator and Leaky ReLU in the discriminator – based on these suggestions, one embodiment uses a generator and discriminator network to learn to generate images that resemble players with the ball; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification).  
Regarding claim 9, White discloses an on-line real-time diagnosis method for wind turbine blade (WTB) damage, the on-line real-time diagnosis method comprising: collecting, by a four-rotor unmanned aerial vehicle (UAV), images of WTBs, and transmitting the collected images to a computer system (Fig. 1 – drone 104, cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0045] – the drone 104 may be understood to represent virtually an unmanned aerial vehicle that may be deployed in a manner that is suitable for a given example of the site 110 – for example, conditions at the site 110 may necessitate corresponding features at the drone 104, such as stability features when the site 110 is relatively windy – the drone 104 may fly using any suitable or available techniques, such as rotors, propeller(s), or wings – further, the drone 104 may include many aspects and features not explicitly illustrated or described herein, such as a suitable power supply; the described drone 104 would include a four-rotor unmanned aerial vehicle (UAV); paragraph [0051] – the drone computer 112 is illustrated as including a transceiver 124, which may be configured to transmit collected sensor and telemetry data, and to receive flight control data for continued operation of the drone 104 – in some implementations, the transceiver 124 may transmit and receive sensor data while the drone 104 is flying and continuing to collect sensor data; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available); training a computer system in an improved image classification method by using a dynamically updated training and testing image library provided by a cloud database (Fig. 1 – cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, including supervised or unsupervised machine learning (ML), e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques – for example, when performing image-based inspection, such CNNs may be used to automatically identify, characterize, and/or quantify damage, or types of damage – such an ability to quickly process large amounts of image data, or other inspection data, and identify areas of damage, provides a dramatic advantage in ensuring complete collection of desired inspection data in an efficient manner, including accurate identification of equipment portions to be re-inspected during a second deployment of the drone 104 while the pilot 106 is at the site 110; paragraph [0070] – for example, such damage classifiers may utilize a convolutional neural network (CNN) or other type of neural network, or artificial intelligence/machine learning, to classify a type and extent of damage captured by the analyzers 138, 140; paragraph [0071] – for example, such a CNN may be trained using a set of training data, and configured to classify specific types and extents of damage that may be particular to the type of equipment 115 being inspected – for example, when the equipment 115 includes a turbine, types of damage may be classified as grease, cracking, or erosion, and quantified in terms of severity using a scale of 1-10, or other suitable scale; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques); receiving, by the computer system, the collected images, and classifying the images by using the classification method (Fig. 1 – cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, including supervised or unsupervised machine learning (ML), e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques – for example, when performing image-based inspection, such CNNs may be used to automatically identify, characterize, and/or quantify damage, or types of damage – such an ability to quickly process large amounts of image data, or other inspection data, and identify areas of damage, provides a dramatic advantage in ensuring complete collection of desired inspection data in an efficient manner, including accurate identification of equipment portions to be re-inspected during a second deployment of the drone 104 while the pilot 106 is at the site 110; paragraph [0070] – for example, such damage classifiers may utilize a convolutional neural network (CNN) or other type of neural network, or artificial intelligence/machine learning, to classify a type and extent of damage captured by the analyzers 138, 140; paragraph [0071] – for example, such a CNN may be trained using a set of training data, and configured to classify specific types and extents of damage that may be particular to the type of equipment 115 being inspected – for example, when the equipment 115 includes a turbine, types of damage may be classified as grease, cracking, or erosion, and quantified in terms of severity using a scale of 1-10, or other suitable scale; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques); and outputting, by the computer system, a blade damage state based on an image classification result (Fig. 1 – cloud server 114; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, including supervised or unsupervised machine learning (ML), e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques – for example, when performing image-based inspection, such CNNs may be used to automatically identify, characterize, and/or quantify damage, or types of damage – such an ability to quickly process large amounts of image data, or other inspection data, and identify areas of damage, provides a dramatic advantage in ensuring complete collection of desired inspection data in an efficient manner, including accurate identification of equipment portions to be re-inspected during a second deployment of the drone 104 while the pilot 106 is at the site 110; paragraph [0070] – for example, such damage classifiers may utilize a convolutional neural network (CNN) or other type of neural network, or artificial intelligence/machine learning, to classify a type and extent of damage captured by the analyzers 138, 140; paragraph [0071] – for example, such a CNN may be trained using a set of training data, and configured to classify specific types and extents of damage that may be particular to the type of equipment 115 being inspected – for example, when the equipment 115 includes a turbine, types of damage may be classified as grease, cracking, or erosion, and quantified in terms of severity using a scale of 1-10, or other suitable scale; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0044] – the drone manager 102 may also be configured to implement various artificial intelligence (AI) techniques, e.g., convolutional neural networks (CNNs), to facilitate the inspection techniques).  However, White fails to disclose wherein the database stores an image library used for a Visual Geometry Group (VGG)-19 net image classification method; and wherein the computer system is used to perform training by using the image library to obtain an improved VGG-19 net image classification method, and classify, by using the improved VGG-19 net image classification method, the received images, to obtain a diagnosis result.
Referring to the Bhanu et al. reference, Bhanu et al. discloses an imaging classification method, wherein the database stores an image library used for a Visual Geometry Group (VGG)-19 net image classification method (paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification); and wherein the computer system is used to perform training by using the image library to obtain an improved VGG-19 net image classification method, and classify, by using the improved VGG-19 net image classification method, the received images, to obtain a diagnosis result (paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used a VGG-19 net image classification method to classify the images as disclosed by Bhanu et al. in the method disclosed by White in order to provide a reliable and accurate classification system.
Regarding claim 12, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein images of surfaces of the WTBs on a specified website or a whole network are obtained by using a Python crawler, and the cloud database is created (White: Figs. 1 and 3; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0108] – Fig. 3 is a screenshot 300 of an example GUI that may be used in the mobile flight application 130 of Fig. 1; paragraph [0259] – a computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network; paragraph [0263] – a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components – components may be interconnected by any form or medium of digital data communication, e.g., a communication network – examples of communication networks include a local area network (LAN) and a wide area network (WAN), e.g., the Internet).  
Regarding claim 14, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein in the improved VGG-19 net image classification method, an original rectified linear unit (ReLU) function sublayer of a VGG-19 net is replaced with a leaky rectified linear unit (LeakyReLU) function sublayer to implement method improvement, and a structure of a classification layer is reconstructed (Bhanu et al.: paragraph [0038] – VGG-19 – each network was compared and observed with the features they learned to find the network that gives the best classification accuracy and generalizability; paragraph [0046] – the system suggests replacing pooling layers with convolutional layers for both the generator and discriminator, using batch normalization after convolutional layers, ReLU activation in the generator and Leaky ReLU in the discriminator – based on these suggestions, one embodiment uses a generator and discriminator network to learn to generate images that resemble players with the ball; paragraph [0063] – it is observed that the VGG-19 network achieved the best performance; paragraphs [0068] and [0069] – VGG-19 image classification).  
Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Bhanu et al. as applied to claims 1, 2, and 9 above, and further in view of Rosen (U.S. Patent Application Publication 2020/0018291).
Regarding claim 3, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that wherein the four- rotor UAV collects the images of the WTBs by using different cruise paths based on operating conditions of a wind turbine.  
Referring to the Rosen reference, Rosen discloses an inspection system comprising: wherein the four- rotor UAV collects the images of the WTBs by using different cruise paths based on operating conditions of a wind turbine (paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the UAV’s cruise path based on the wind turbine operating parameters as disclosed by Rosen in the system disclosed by White in view of Bhanu et al. in order to allow the UAV to properly inspect the wind turbine.
Regarding claim 4, White in view of Bhanu et al. in view of Rosen discloses all of the limitations as previously discussed with respect to claims 1-3 including that wherein: when the wind turbine is shut down for maintenance in a least windy period, the four- rotor UAV is away from the WTBs by a first distance, and a preventive maintenance inspection route of the four-rotor UAV from a preventive maintenance inspection start point to a preventive maintenance inspection end point is circling around the three WTBs once (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be); -13-ELECTRONICALLY FILEDDocket No. 287730US01_512279-5when the WTB normally rotates slowly, the four-rotor UAV is away from the WTBs by a first distance, and the four-rotor UAV starts from an intersection point of the three WTBs, cruises in a lengthwise direction of a first blade, then cruises to a centrifugal end of a second blade and then in a lengthwise direction of the second blade from the centrifugal end of the second blade to the intersection point, and finally cruises in a lengthwise direction of a third blade from the intersection point, to reach a centrifugal end of the third blade (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be); and when the WTB rotates fast in a most windy period, the four-rotor UAV is away from the WTBs by a second distance, and the four-rotor UAV reciprocates only between two sampling points on a WTB in a lengthwise direction (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be), wherein the second distance is greater than the first distance, and a quantity of sampling points is set based on a distance between the four-rotor UAV and the WTBs, to ensure that complete images of the WTBs can be collected (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be).  
Regarding claim 10, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claim 9, but fails to disclose that wherein the four-rotor UAV collects the images of the WTBs by using different cruise paths based on operating conditions of a wind turbine.  
Referring to the Rosen reference, Rosen discloses an inspection system comprising: wherein the four- rotor UAV collects the images of the WTBs by using different cruise paths based on operating conditions of a wind turbine (paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had adjusted the UAV’s cruise path based on the wind turbine operating parameters as disclosed by Rosen in the system disclosed by White in view of Bhanu et al. in order to allow the UAV to properly inspect the wind turbine.
Regarding claim 11, White in view of Bhanu et al. in view of Rosen discloses all of the limitations as previously discussed with respect to claims 9 and 10 including that wherein: when the wind turbine is shut down for maintenance in a least windy period, the UAV is away from the WTBs by a first distance, and a preventive maintenance inspection route of the UAV from a preventive maintenance inspection start point to a preventive maintenance inspection end point is circling around the three WTBs once (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be); when the WTB normally rotates slowly, the UAV is away from the WTBs by a first distance, and the UAV starts from an intersection point of the three WTBs, cruises in a lengthwise direction of a first blade, then cruises to a centrifugal end of a second blade and then in a lengthwise direction of the second blade from the centrifugal end of the second blade to the intersection point, and finally cruises in a lengthwise direction of a third blade from the intersection point, to reach a centrifugal end of the third blade (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be); and when the WTB rotates fast in a most windy period, the UAV is away from the WTBs by a second distance, and the UAV reciprocates only between two sampling points on a WTB in a lengthwise direction (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be), wherein -15-ELECTRONICALLY FILEDDocket No. 287730US01_512279-5the second distance is greater than the first distance, and a quantity of sampling points is set based on a distance between the UAV and the WTBs, to ensure that complete images of the WTBs can be collected (Rosen: paragraph [0006] – usually the wind turbine is switched off for the duration of the inspection – an inspection while the wind turbine is running presents the operator of the flying inspection platform with great challenges – the latter must always keep the inspection platform at the correct distance from the wind turbine and, in doing so, time the triggering time of a camera, for example, as optimally as possible; paragraph [0012] – the wind turbine parameters can be received via the turbine interface – such turbine parameters may include azimuth angle, hub angle, pitch angle, rotor blade geometry, wind turbine geometry, wind turbine CAD data, hub rotation speed, and/or wind turbine positioning in a wind farm or the like – with the help of these turbine parameters, the inspection device can be controlled by creating control information (control data) for the inspection device and output via the device interface, depending on the turbine parameters; paragraph [0013] – control information for the inspection device can be, in particular, flight paths, target coordinates, flight times, alignment information, operating information for sensors, distance information or the like; paragraph [0020] – the control information makes it possible not only to adapt the flight route to the currently valid boundary conditions, in particular the currently valid turbine parameters, but also to plan tank/loading stops and the like; the speed of the wind turbine will determine the distance the inspection device keeps away and will also determine the flight path – the slower the wind turbine, the closer the inspection can be).  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Bhanu et al. as applied to claims 1, 5, 9, and 12 above, and further in view of Chen et al. (AU 2019100354 A4).
Regarding claim 6, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the computer system uploads the images of the WTBs regularly captured by the four-rotor UAV to the specified website (White: Figs. 1 and 3; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0108] – Fig. 3 is a screenshot 300 of an example GUI that may be used in the mobile flight application 130 of Fig. 1; paragraph [0259] – a computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network; paragraph [0263] – a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components – components may be interconnected by any form or medium of digital data communication, e.g., a communication network – examples of communication networks include a local area network (LAN) and a wide area network (WAN), e.g., the Internet).  However, White in view of Bhanu et al. fails to disclose that the Python crawler obtains the images and updates the cloud database.  
Referring to the Chen et al. reference, Chen et al. discloses an image search system comprising: that the Python crawler obtains the images and updates the cloud database (Abstract – a Python web crawler is used to get large amount of animal pictures from the Internet and divided them into training dataset and test dataset – and then the training set data is fed in batches to our convolutional neural network).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used the Python crawler to obtain images and update databases as disclosed by Chen et al. in the system disclosed by White in view of Bhanu et al. in order to easily obtain images and update the databases.
Regarding claim 13, White in view of Bhanu et al. discloses all of the limitations as previously discussed with respect to claims 9 and 12 including that wherein the computer system uploads the images of the WTBs regularly captured by the four-rotor UAV to the specified website (White: Figs. 1 and 3; paragraph [0034] – a drone computer 112 generally represents onboard processing and memory resources of the drone 104, while a cloud server 114 represents remote computing resources that may be used in some implementations to provide centralized processing and storage options associated with operating the drone 104; paragraph [0102] – damage analysis performed by the damage analysis generator 228 may be performed at the cloud server 114, at which greater computing resources are available; paragraph [0108] – Fig. 3 is a screenshot 300 of an example GUI that may be used in the mobile flight application 130 of Fig. 1; paragraph [0259] – a computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network; paragraph [0263] – a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components – components may be interconnected by any form or medium of digital data communication, e.g., a communication network – examples of communication networks include a local area network (LAN) and a wide area network (WAN), e.g., the Internet).  However, White in view of Bhanu et al. fails to disclose that the Python crawler obtains the images and updates the cloud database.  
Referring to the Chen et al. reference, Chen et al. discloses an image search system comprising: that the Python crawler obtains the images and updates the cloud database (Abstract – a Python web crawler is used to get large amount of animal pictures from the Internet and divided them into training dataset and test dataset – and then the training set data is fed in batches to our convolutional neural network).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used the Python crawler to obtain images and update databases as disclosed by Chen et al. in the system disclosed by White in view of Bhanu et al. in order to easily obtain images and update the databases.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
wherein at the reconstructed classification layer, damage diagnosis categories comprise a background category, a zero damage category, a pseudo-damage category, a sand inclusion category, a crack category, a pitted surface category, a coating falling off category, a coating repair category, an edge corrosion category, a mixed damage category, and a surface water seepage category, and damage grades comprise a minor damage, an intermediate damage, and a severe damage (dependent claims 8 and 15; claim 8 depends from claims 1 and 7; claim 15 depends from claims 9 and 14)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
June 18, 2022